DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 18 is directed to an invention, namely Species A3 (Fig. 3), that is independent or distinct from the invention originally elected (i.e., Species A1, Fig. 1). See the restriction requirement response dated 04/10/2020. Note that the specification discloses that the subject matter related to the “Venturi nozzle" is related with respect to Species A3, and not any other species or generically (See page 13, para. 1-3 of the Spec.). Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 17 recites the limitations wherein "the BOG stream is introduced into the LNG stream at the joining point without use of a pump or a mixer at the joining point" is a new matter. There is insufficient support in the original disclosure for the recited claim limitations. Applicant’s original disclosure has no support to exclude devices (e.g., pumps and mixers) at the joining point. 
Claim 21 recites the limitations wherein “the BOG stream is introduced into the LNG stream without use of a pump or a mixer at the joining point in order to dissolve the BOG in the LNG” in lines 6-8 is a new matter. There is insufficient support in the original disclosure for the recited claim limitations. Applicant’s original disclosure has no support to exclude devices (e.g., pumps and mixers) at the joining point.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 16 recites the limitations wherein “the LNG stream is flowing when the BOG stream is introduced at the joining point” renders the claim indefinite. It is unclear what it means by the LNG stream is flowing. In this case, as long as the prior art teaches the two streams (LNG AND BOG) meet at the joining point it meets the claimed limitation. 
Claim 17 recites the limitations wherein "the BOG stream is introduced into the LNG stream at the joining point without use of a pump or a mixer at the joining point" renders the claim indefinite. The limitation is a negative limitation that renders claim indefinite since the limitation tends to define the invention by excluding elements that the invention does not have; rather than pointing out the invention. Thus, the limitation appears to be an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent.  See MPEP 2173.05(i). 
Claim 21 recites the limitations wherein “the BOG stream is introduced into the LNG stream without use of a pump or a mixer at the joining point in order to dissolve the BOG in the LNG” in lines 6-8 renders the claim indefinite. The limitation is a negative limitation that renders claim indefinite since the limitation tends to define the invention by excluding elements that the invention does not have; rather than pointing out the invention. Thus, the limitation appears to be an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent.  See MPEP 2173.05(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 16 and 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Railard et al. (EP 1046858A1).
In regard to claim 1, fig. 2 of Railard teaches a method for operating a liquefied gas storage tank (40) having a tank volume (the inside volume of tank 40) for receiving liquefied natural gas (LNG) (42) and boil-off gas (BOG) (46) from a source (tank 10), wherein a gaseous BOG stream (34) and a liquid LNG stream (LNG via 18 into 35) are supplied to the tank (40) volume (See fig. 2), the method comprising the steps of:
introducing the BOG stream (34) directly from the source (tank 10) and into the LNG stream at a joining point (35), thereby creating a resulting BOG-LNG mixture [20/24/24b] (See the two streams joining at 35, fig. 2; See also the translation ¶ 0023-0028); and
subsequently introducing the resulting BOG-LNG mixture (24/24b) into the tank (40) volume (See fig. 2; See also the translation ¶ 0022, 0024, 0025).

In regard to claim 16, Railard teaches the method according to claim 1, wherein the LNG stream (LNG via 18 into 35) is flowing when the BOG stream (34) is introduced at the joining point (35) (See Railard fig. 2).
In regard to claim 17, Railard teaches the method according to claim 1, wherein the BOG stream (34) is introduced into the LNG stream at the joining point (35) without use of a pump or a mixer at the joining point (See fig. 2, see also the 112(a) and (b) rejection above).

In regard to claim 19, fig. 2 of Railard teaches a method for operating a liquefied gas storage tank (40) having a tank volume (the inside volume of tank 40) for receiving liquefied natural gas (LNG) (42) and boil-off gas (BOG) (46), wherein a gaseous BOG stream (34) and a liquid LNG stream (LNG via 18 into 35) are supplied to the tank (40) volume (See fig. 2), the method comprising the steps of:
introducing the BOG stream (BOG via 34) into the LNG stream (LNG) at a joining point (35), thereby creating a resulting BOG-LNG mixture (20), wherein the LNG stream is flowing when the BOG stream is introduced at the joining point (See the two streams joining at 35, fig. 2; ¶ 0023-0028); and 
subsequently introducing the resulting BOG-LNG mixture (24/24b) into the tank (40) volume (See fig. 2; ¶ 0022, 0024, 0025).


introducing the BOG stream (BOG via 34) into the LNG stream (LNG) at a joining point (35), thereby creating a resulting BOG-LNG mixture (20/24/24b), wherein the BOG stream (34) is introduced into the LNG stream (LNG via 18 into 35) without use of pump or mixer at the joint point (35, See also the 112(a), (b) above) in order to dissolve the BOG in the LNG (See the two streams joining at 35, fig. 2; ¶ 0023-0028); and subsequently introducing the resulting BOG-LNG mixture (24/24b) into the tank (40) volume (See fig. 2; ¶ 0022, 0024, 0025).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Railard et al. (EP 1046858A1) in view of Kasahara Shinichi (JP 2002156098).
In regard to claims 3, 20 and 22, Railard teaches the method according to claim 1, but does not teach at least a part of the BOG for the BOG stream and/or at least a part of the LNG for the LNG stream is withdrawn from the tank volume. However, it is known in the art to withdraw an LNG or BOG form the tank for further use, as taught by Shinichi, wherein Shinichi teaches a method for operating a liquefied gas storage tank (1) having a tank volume (see tank 1 of fig. 1) for receiving liquefied natural gas (LNG) and boil-off gas (BOG), wherein at least a part of the BOG (11) is withdrawn from the tank (see fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the method of Railard by withdrawing the BOG form the tank volume, as taught by Shinichi, for the purpose of providing an LNG or BOG for subsequent use. 

Response to Arguments
Applicant’s arguments with respect to the amended claims is moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763